Sweeney, J.,
dissenting. Since the advent of comparative negligence in this state several years ago, Ohio is no longer an “all or nothing” jurisdiction with respect to causes of action grounded in tort. In the interests of fundamental fairness, I do not believe that this state should continue to be an “all or nothing” jurisdiction in strict products liability cases. Therefore, I must respectfully dissent from the majority opinion herein.
In Anderson v. Ceccardi (1983), 6 Ohio St. 3d 110, 6 OBR 170, 451 N.E. 2d 780, this court merged implied assumption of the risk with the doctrine of contributory negligence for the purposes of the comparative negligence statute, R.C. 2315.19. In Wilfong v. Batdorf(1983), 6 Ohio St. 3d 100, 6 OBR 162, 451 N.E. 2d 1185, this court declared that the principles of comparative negligence are part of the common law of Ohio. I *303believe that the next logical step for this court to embrace is one that adopts a “pure” comparative fault analysis with regard to the defense of assumption of risk and misuse of a product in strict products liability cases. Under a “pure” comparative fault analysis, no defense would be a total bar to recovery unless a plaintiff’s conduct constituted one hundred percent proximate cause of his or her injuries. Thus, a defendant’s liability would remain strict.
I agree with the proposition set forth in 2 Restatement of the Law 2d, Torts (1965) 356, Section 402A, Comment n, that contributory negligence of the plaintiff is not a defense in a strict products liability case when such negligence consists of merely a failure to discover the defect in the product or to guard against the possibility of its existence. Such a standard should remain the law because consumers should be allowed to assume that a product put in the marketplace is not defective. However, given this court’s adoption of comparative negligence as the common law of Ohio in Wilfong, supra, I believe that the remainder of Comment n should be seriously reexamined. I submit that the application of comparative fault liability to strict products liability actions would add fairness and equity to this area of tort law.
To say that “fault” has nothing to do with the area of strict products liability, and at the same time declare that assumption of risk and misuse of a product remain as absolute bars to a plaintiff’s recovery is, in my view, illogical. To say that strict products liability law is a “no-fault” approach in the law is also illogical. Since it is “defectiveness” of a product which underlies a strict products liability cause of action, it cannot be logically stated that such causes of action are not conceptually predicated on fault principles. See Note, Loosing the Shackles of “No-Fault” in Strict Liability: A Better Approach to Comparative Fault (1984), 33 Clev. St. L. Rev. 339.
The problem with the majority’s opinion in the cause subjudice, and in Bawling v. Heil Co. (1987), 31 Ohio St. 3d 277, 31 OBR 559, 511 N.E. 2d 373, is that it could prevent the victim of a defective product from obtaining any recovery for injuries sustained on account of the defective product, no matter how slight the plaintiff-victim assumed the risk or misused the product. I believe that adoption of a pure comparative fault analysis in strict products liability cases will dissuade the legal “gymnastics” that courts and juries endure in attempting to categorize a plaintiff-victim’s conduct as “assumption of risk” or “contributory negligence” where a plaintiff’s conduct plays a significant role in the sustainment of injury. Under the law set forth in Bowling, plaintiff's attorneys will almost always characterize their client’s conduct as “contributory negligence,” since assumption of risk acts as a total bar to recovery. Defense attorneys, on the other hand, will almost always attempt to show that the plaintiff-victim’s conduct constituted “assumption of risk” since such a defense, if successful, will prevent any recovery by the plaintiff from their clients. *304Under a pure comparative fault analysis, however, once a product defect has been determined to have caused a plaintiff’s injuries, a more accurate account of the facts will be promoted, and a fairer and more equitable apportionment of damages will be rendered by the trier-of-fact.
Research indicates a definite trend toward applying comparative fault principles to strict liability actions. See, e.g., Coney v. J.L.G. Industries, Inc. (1983), 97 Ill. 2d 104, 454 N.E. 2d 197.1 believe that it is time for Ohio to join this growing trend of authority in light of the fundamental fairness that this approach entails. Therefore, even though the trial court did not invoke a pure comparative fault apportionment of damages in this cause, I would affirm the decisions of the lower courts since the award of damages here would have been the same in any event.